[Cite as State v. Young, 2018-Ohio-4990.]
                                   IN THE COURT OF APPEALS OF OHIO
                                      FOURTH APPELLATE DISTRICT
                                           LAWRENCE COUNTY


STATE OF OHIO,                                           :

           Plaintiff-Appellee,                 :         Case No. 17CA11

           vs.                                           :

CHRISTOPHER YOUNG,                                       :        DECISION AND JUDGMENT ENTRY

           Defendant-Appellant. :


_________________________________________________________________

                                                   APPEARANCES:

Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant Public Defender,
Columbus, Ohio, for Appellant.1

Brigham M. Anderson, Lawrence County Prosecuting Attorney, and Robert C. Anderson,
Lawrence County Assistant Prosecuting Attorney, Ironton, Ohio, for Appellee.


CRIMINAL CASE FROM COMMON PLEAS COURT
DATE JOURNALIZED:12-6-18
ABELE, J.

           {¶ 1} This is an appeal from a Lawrence County Common Pleas Court judgment of

conviction and sentence. Christopher Young, defendant below and appellant herein, assigns the

following error for review:


                    “THE TRIAL COURT COMMITTED PLAIN ERROR BY
                    ACCEPTING A GUILTY PLEA THAT IS MANIFESTLY
                    UNJUST BECAUSE THE RECORD SHOWS THAT NO
                    REASONABLE JURY WOULD FIND CHRISTOPHER YOUNG

1
    Different counsel represented appellant during the trial court proceedings.
                      GUILTY OF FAILING TO NOTIFY THE SHERIFF OF HIS
                      CHANGE IN HIS ADDRESS.”

           {¶ 2} On May 23, 2017, a Lawrence County grand jury returned an indictment that

charged appellant with one count of failure to notify a change of address, in violation of R.C.

2950.05(F)(1).2 After appellant agreed to plead guilty, the trial court found appellant guilty of

failure to notify a change of address and sentenced him to serve seven months in prison. This

appeal followed.

           {¶ 3} In his sole assignment of error, appellant asserts that the trial court plainly erred by

accepting his guilty plea to the offense of failing to notify the sheriff of a change of address. In

particular, appellant contends the trial court plainly erred by accepting his plea when no

reasonable juror would have found appellant guilty of the offense for the following reason: a

prior juvenile adjudication cannot serve as a predicate for the offense of failing to notify under

R.C. 2950.05(F)(1). Appellant thus contends that permitting a prior juvenile adjudication to

serve as an element of an offense committed as an adult violates his right to due process of law.

           {¶ 4} First, we note that appellant did not raise this issue during the trial court

proceedings.            Thus, appellant forfeited the right to raise the issue on appeal.                                                   It is

well-established that “‘“an appellate court will not consider any error which counsel for a party

complaining of the trial court’s judgment could have called but did not call to the trial court’s

attention at a time when such error could have been avoided or corrected by the trial court.”’”


2
  The state charged appellant with violating “R.C. 2950.05(E)(1),” and the trial court convicted him under that same statute. However,
under the version of R.C. 2950.05 in effect on the date of appellant’s indictment, the offense of failure to notify is listed in R.C. 2950.05(F)(1),
not (E)(1). Am. Sub. S.B. 10, 2007 Ohio Laws File 10. R.C. 2950.05(F)(1) states: “No person who is required to notify a sheriff of a
change of address pursuant to division (A) of this section or a change in vehicle information or identifiers pursuant to division (D) of this
section shall fail to notify the appropriate sheriff in accordance with that division.” The trial court may correct this clerical error.
LAWRENCE, 17CA11                                                                                  3

State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15, quoting State v.

Awan, 22 Ohio St.3d 120, 122, 489 N.E.2d 277 (1986), quoting State v. Childs, 14 Ohio St.2d

56, 236 N.E.2d 545 (1968), paragraph three of the syllabus. Appellate courts nevertheless have

discretion to consider forfeited issues using a plain-error analysis. E.g., Risner v. Ohio Dept. of

Natural Resources, Ohio Div. of Wildlife, 144 Ohio St.3d 278, 2015-Ohio-3731, 42 N.E.3d 718,

¶ 27; Quarterman at ¶ 16. Crim.R. 52(B) provides appellate courts with discretion to correct

“[p]lain errors or defects affecting substantial rights.” For the plain error doctrine to apply, the

party claiming error must establish (1) that “‘an error, i.e., a deviation from a legal rule’”

occurred, (2) that the error was “‘an “obvious” defect in the trial proceedings,’” and (3) that this

obvious error affected substantial rights, i.e., the error “‘must have affected the outcome of the

trial.’” State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22, quoting

State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002); accord State v. Obermiller, 147

Ohio St.3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 62. For an error to be “plain” or “obvious,”

the error must be plain “under current law” “at the time of appellate consideration.” Johnson v.

United States, 520 U.S. 461, 467, 468, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997); accord Barnes,

94 Ohio St.3d at 27; State v. G.C., 10th Dist. Franklin No. 15AP-536, 2016-Ohio-717, ¶ 14.

“We take ‘[n]otice of plain error * * * with the utmost caution, under exceptional circumstances

and only to prevent a manifest miscarriage of justice.’” Obermiller at ¶ 62, quoting State v. Long,

53 Ohio St.2d 91, 97, 372 N.E.2d 804 (1978). “Reversal is warranted only if the outcome of the

[proceeding] clearly would have been different absent the error.” State v. Hill, 92 Ohio St.3d

191, 203, 749 N.E.2d 274 (2001).

       {¶ 5} In the case sub judice, we believe that appellant’s failure to raise the issue in the
LAWRENCE, 17CA11                                                                                   4

trial court results in the forfeiture of his right to now challenge the validity of using a prior

juvenile adjudication as the basis for an R.C. 2950.05(E)(1) conviction. Nevertheless, even if

we considered appellant’s argument, we find it meritless. Hill v. Urbana, 79 Ohio St.3d 130,

133-134, 679 N.E.2d 1109 (1997), citing In re M.D., 38 Ohio St.3d 149, 527 N.E.2d 286 (1988)

(noting that “waiver doctrine is discretionary” and that reviewing courts may “‘reserve[] the right

to consider constitutional challenges to the application of statutes in specific cases of plain error

or where the rights and interests involved may warrant it’”).

       {¶ 6} In the case at bar, appellant argues that using his juvenile adjudication as the

predicate for the offense of failure-to-notify under R.C. 2950.05(F)(1) violates his due process

rights as explained in State v. Hand, 149 Ohio St.3d 94, 2016–Ohio–5504, 73 N.E.3d 448. We

do not agree. In Hand, the Ohio Supreme Court held that R.C. 2901.08(A) violates due process

by “treat[ing] a juvenile adjudication as the equivalent of an adult conviction for purposes of

enhancing a penalty for a later crime.” Id. at ¶ 1. In Hand, the adult-defendant pleaded guilty

to three offenses. At sentencing, the trial court used the defendant’s prior juvenile adjudication

to enhance the sentence imposed for his adult convictions. The trial court determined that R.C.

2929.13 and R.C. 2901.08(A) authorized it to use the defendant’s prior juvenile adjudication as

an enhancing element. The court noted that R.C. 2929.13(F)(6) required the court to impose a

mandatory prison term if the defendant had a prior first- or second-degree felony conviction.

The statute did not define “convicted,” however.           The trial court thus looked to R.C.

2901.08(A), entitled “Delinquency adjudications deemed convictions.” The statute stated that a

prior delinquency adjudication “is a conviction” for purposes of determining the offense to be

charged and the sentence to be imposed. Id. at ¶ 9. The trial court essentially determined that
LAWRENCE, 17CA11                                                                                   5

the two statutes meant that “a juvenile adjudication counts as a previous conviction that can

enhance either the degree of a later offense or a subsequent sentence to include mandatory prison

time.” Id. at ¶ 9. The defendant appealed, and the Second District Court of Appeals affirmed

the trial court’s judgment.

       {¶ 7} On appeal to the Ohio Supreme Court, the defendant asserted that using a prior

juvenile adjudication to enhance his sentence violated his due process rights.            The Ohio

Supreme Court agreed. The court determined that treating a prior delinquency adjudication as a

conviction for sentence-enhancement purposes contravened the United States Supreme Court’s

decisions in Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435

(2000), and Alleyne v. United States, 570 U.S. 99, 114-116, 133 S.Ct. 2151, 186 L.Ed.2d 314

(2013). In Apprendi, the held that “‘[o]ther than the fact of prior conviction, any fact that

increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to

a jury, and proved beyond a reasonable doubt.’” Hand at ¶ 21, quoting Apprendi at 490. The

United States Supreme Court later expanded upon Apprendi and held “that facts increasing a

mandatory minimum sentence must also be submitted to a jury and found beyond a reasonable

doubt.” Hand at ¶ 22, citing Alleyne v. United States, 570 U.S. 99, 114-116, 133 S.Ct. 2151,

186 L.Ed.2d 314 (2013).

       {¶ 8} The Hand court applied Apprendi and Alleyne and concluded that “[b]ecause a

juvenile adjudication is not established through a procedure that provides the right to a jury trial,

it cannot be used to increase a sentence beyond a statutory maximum or mandatory minimum.”

Id. at ¶ 34. The court thus held:

               R.C. 2901.08(A) violates the Due Process Clauses of Article I, Section 16
LAWRENCE, 17CA11                                                                                   6

       of the Ohio Constitution and the Fourteenth Amendment to the United States
       Constitution because it is fundamentally unfair to treat a juvenile adjudication as a
       previous conviction that enhances either the degree of or the sentence for a
       subsequent offense committed as an adult.

Id. at paragraph one of the syllabus.

       {¶ 9} Recently, the Ohio Supreme Court re-examined Hand and held that using a prior

juvenile delinquency adjudication as an element of the offense of having a weapon under a

disability does not offend the Due Process Clause.          State v. Carnes, — Ohio St.3d —,

2018-Ohio-3256, — N.E.3d —, at ¶ 1. Although the court expressly “limit[ed its] consideration

to [the weapon under a disability] statute exclusively and refrain[ed] from issuing a broader

holding,” we nonetheless find the decision instructive. Id. at ¶ 4.

       {¶ 10} In Carnes, the court determined that using a prior juvenile delinquency

adjudication as an element of the offense of having a weapon under a disability (WUD) does not

violate due process, in part, because the WUD statute, unlike the statute that the court considered

in Hand, does not explicitly state that a prior juvenile adjudication is a conviction. Id. at ¶¶ 8-9.

 Instead, the weapons-under-disability statute “lists several discrete, alternative disability

conditions, including but not limited to certain juvenile adjudications and adult convictions.” Id.

at ¶ 9. The court also noted that the WUD statute “does not use juvenile adjudications for

sentence-enhancement purposes.” Id. at ¶ 10. Rather, “[r]egardless of the predicate conduct, a

violation of the statute is a third-degree felony.” Id. at ¶ 10. The court additionally rejected the

defendant’s claim that using a juvenile adjudication as an element of an adult criminal offense “is

more consequential” than using it as a sentence enhancement. The court observed that “‘only

the existence of a disability * * * is at issue in the statute.’” Id., quoting State v. Barfield,
LAWRENCE, 17CA11                                                                                  7

2017-Ohio-8243, 87 N.E.3d 233, ¶ 8 (1st Dist.).

       {¶ 11} Moreover, the court explained that the WUD statute reflects a legislative policy

decision “that allowing weapons in the hands of individuals with certain prior juvenile

adjudication poses an increased risk to public safety, as does allowing weapons in the hands of

those with other disabling conditions such as chronic alcoholism or drug dependence.” Id. at ¶

16.

       {¶ 12} In the case sub judice, we likewise find Hand distinguishable. Nothing in the text

of R.C. 2950.05(F)(1) indicates that courts must treat a juvenile adjudication as an adult

conviction. The failure-to-notify provision states:

               No person who is required to notify a sheriff of a change of address
       pursuant to division (A) of this section or a change in vehicle information or
       identifiers pursuant to division (D) of this section shall fail to notify the
       appropriate sheriff in accordance with that division.

R.C. 2950.05(F)(1). None of the language in this statute suggests that a juvenile adjudication

constitutes an adult conviction. In fact, the provision does not mention the word “juvenile” or

“adjudication.” Although we recognize that a juvenile adjudication gives rise to the duty to

notify, see R.C. 2950.05(B), the duty-to-notify provision does not equate a juvenile adjudication

to an adult conviction and it does not enhance the failure-to-notify penalty due to a prior juvenile

adjudication.

       {¶ 13} Moreover, R.C. Chapter 2950, including the failure-to-notify provision, reflects a

legislative policy decision that individuals labeled as juvenile sex offenders pose an increased

risk to public safety and that requiring these individuals to comply with the registration and

notification provisions attempts to minimize that risk. R.C. 2950.02; see State v. Blankenship,
LAWRENCE, 17CA11                                                                              8

145 Ohio St.3d 221, 2015-Ohio-4624, 48 N.E.3d 516, ¶ 36 (noting that legislature enacted

sex-offender registration laws to help protect the public). Thus, R.C. 2950.05(F)(1) contains

none of the evils the Carnes court suggested might make a statute constitutionally infirm when

applied to juvenile adjudications.

       {¶ 14} We also note that the Ohio Supreme Court has upheld the constitutionality of

imposing the duty-to-notify requirement upon juvenile sex offenders, even though the duty

extends into adulthood:

              The imposition of juvenile-offender-registrant status under R.C. 2152.82
       or 2152.83(B) with corresponding registration and notification requirements that
       continue beyond the offender’s reaching age 18 or 21 does not violate the
       offender’s due-process rights.

In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184, paragraph three of the

syllabus.   If extending the duty-to-notify into a juvenile sex offender’s adulthood does not

violate due process, then we do not find it obvious that convicting an adult who violates R.C.

2950.05(F)(1), when the duty arose from a juvenile adjudication, violates due process.

       {¶ 15} We additionally note that our decision accords with the First District in State v.

Buttery, 1st Dist. Hamilton No. C-160609, 2017-Ohio-9113, 2017 WL 6508864, appeal allowed,

152 Ohio St.3d 1462, 2018-Ohio-1795, 97 N.E.3d 499, 2018 WL 2151318. In Buttery, the state

indicted the defendant for failing to register under R.C. 2950.04. The defendant’s duty to

register arose from a juvenile sex-offense adjudication. The defendant asserted that using his

juvenile adjudication as the basis for a failure-to-register conviction violated his due process

rights as explained in Hand. The court did not agree. The court explained:

              In this case, R.C. 2950.04 distinguishes between an adult offender
       convicted of a sexually-oriented offense and a juvenile adjudicated delinquent and
LAWRENCE, 17CA11                                                                                9

          classified for having committed a sexually-oriented offense. While both are
          required to register under the statute, the registration requirements are based on
          either an adult conviction or a juvenile adjudication. The statute does not treat a
          juvenile adjudication as a conviction; the juvenile is required to register based
          upon the juvenile adjudication and classification. The registration requirement
          does not depend on an adult conviction. Like the juvenile adjudication
          constituting the disability element in the weapons-under-disability cases, the
          juvenile adjudication for a sexually-oriented offense requires registration in its
          own right. The juvenile adjudication is not a penalty-enhancing element; it is an
          element of the crime of failing to register.

Id. at ¶ 20. The court thus determined that using the defendant’s juvenile adjudication as the

predicate for his failure-to-register offense did not violate his due process rights.

          {¶ 16} We observe that the Ohio Supreme Court initially had stayed Buttery pending its

Carnes decision. 152 Ohio St.3d 1462, 2018-Ohio-1795, 97 N.E.3d 499. After the court

issued is Carnes decision, however, the court lifted the stay.                  — Ohio St.3d —,

2018-Ohio-3867, — N.E.3d —. Thus, the Ohio Supreme Court ultimately will decide the

matter.     For now, however, we do not believe that appellant’s failure-to-notify conviction

obviously violates his due process rights. Consequently, appellant cannot establish that the trial

court plainly erred by accepting his guilty plea.

          {¶ 17} Accordingly, based upon the foregoing reasons, we overrule appellant’s sole

assignment of error and affirm the trial court’s judgment.

                                                               JUDGMENT AFFIRMED.
LAWRENCE, 17CA11                                                                                     10



Harsha, J., concurring in judgment only:

        Young concedes that he did not raise his objection below to the constitutionality of the

charged crime. He thus claims plain error. But he phrases it under the “manifest injustice”

standard typically associated with a postsentence motion to withdraw a guilty plea. He cites

State v. Tinney, 5th Dist. Richland No. 13CA18, 2014-Ohio-3053, to support this standard of

review, but that case involves the state’s appeal from the granting of a postsentence motion to

withdraw a guilty plea.    Young never filed a motion to withdraw his guilty plea so, technically

the “manifest injustice” standard does not apply here.

        Indeed, Young appears to consciously disregard the fact that this matter is before the

court on his appeal from his guilty plea to a charge of failure to notify. Generally, a guilty plea

forfeits all appealable errors that may have occurred in the trial court, unless the errors precluded

the defendant from knowingly, intelligently, and voluntarily entering a guilty plea. State v.

Mitchem, 4th Dist. Jackson No. 17CA10, 2018-Ohio-4589, ¶ 24. Young does not argue here

that the claimed error—the unconstitutional nature of the crime—prevented him from knowingly,

intelligently, and voluntarily entering a guilty plea.

        But this does not necessarily mean that he forfeited plain-error on appeal by pleading

guilty; a guilty plea does not forfeit a claim that on its face, the charge is one that the state cannot

legally prosecute. Mitchem at ¶ 24, citing State v. Legg, 2016-Ohio-801, 63 N.E.3d 424, ¶ 12

(4th Dist.). And this is exactly the claim Young raises here.

        We have discretion to consider a forfeited constitutional claim for plain error to

determine whether “but for a plain or obvious error, the outcome of the proceeding would have
LAWRENCE, 17CA11                                                                                     11

been otherwise, and reversal must be necessary to correct a manifest miscarriage of justice.”

State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 16. However, we

should apply this doctrine in only the most limited circumstances. See, e.g., State v. Carter, 4th

Dist. Athens No. 15CA1015, ¶ 58 (Harsha, J., concurring) (“Therefore, I would exercise the

discretion accorded to appellate courts under Crim.R. 52(B) by declining to apply the plain-error

doctrine here. See, e.g., State v. Smith, 4th Dist. Scioto No. 15CA3686, 2016–Ohio–5062, ¶ 127

(Harsha, J., concurring in part and dissenting in part), citing State v. Barnes, 98 Ohio St.3d 21,

27, 759 N.E.2d 1240 (2002), and Rogers at ¶ 22; see also State v. Askew, 4th Dist. Ross No.

05CA2877, 2006–Ohio–4769, ¶ 23. This is consistent with the Supreme Court's admonition that

courts should “notice plain error ‘with the utmost caution, under exceptional circumstances and

only to prevent a manifest miscarriage of justice.’ ” (Emphasis added.) Barnes at 27, 759 N.E.2d

1240, quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

syllabus”). Young does claim plain error here. Nonetheless, I would not apply plain error

under these circumstances and simply confirm the trial court’s judgment.
LAWRENCE, 17CA11                                                                                   12


                                       JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the Lawrence County
Common Pleas Court to carry this judgment into execution.

        If a stay of execution of sentence and release upon bail has been previously granted by the
trial court or this court, it is temporarily continued for a period not to exceed sixty days upon the
bail previously posted. The purpose of a continued stay is to allow appellant to file with the
Supreme Court of Ohio an application for a stay during the pendency of proceedings in that
court. If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the appellant to file a notice of appeal with the Supreme Court
of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of sixty days, the stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

       Hoover, P.J.: Concurs in Judgment & Opinion
       Harsha, J.: Concurs in Judgment Only with Opinion

                                                       For the Court




                                                       BY:
                          Peter B. Abele, Judge

                                     NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.
Topics and Issues: